UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7491



BEN A. POTTS,

                                               Petitioner - Appellant,

          versus


FEDERAL BUREAU OF PRISONS,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00438-jlk)


Submitted:   January 17, 2008              Decided:   February 12, 2008


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ben A. Potts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ben     A.   Potts     appeals      the    district      court’s    order

dismissing his mandamus action for failure to state a claim.                       We

have     reviewed    the       record   and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Potts v. Fed. Bureau of Prisons, No. 7:07-cv-00438-jlk

(W.D. Va. Sept. 25, 2007).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court   and     argument     would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                        - 2 -